Case: 14-15436     Date Filed: 10/14/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-15436
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:14-cr-80060-DPG-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

TIMOTHY WESLEY HALL,

                                                           Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 14, 2015)

Before ED CARNES, Chief Judge, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Thomas Butler, appointed counsel for Timothy Hall, has moved to withdraw

from further representation of the appellant and has filed a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our
              Case: 14-15436    Date Filed: 10/14/2015   Page: 2 of 2


independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hall’s conviction and sentence are AFFIRMED. Additionally,

Hall’s motion for appointment of new counsel is DENIED.




                                         2